DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3-4 of U.S. Patent No.10630439. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-2 of the instant application are anticipated by claims 1-2 of the patent.
Claims 10-11 of the instant application are anticipated by claims 3-4 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2011/0268101) in view of Palanki (US 20100167743 A1).
Regarding claim 1, Wang discloses:
A method for transmitting a reference signal in device-to-device (D2D) communication by a first user equipment, wherein the method comprises: 
determining, a target resource to bear a reference signal (RS) in a communication resource for D2D communication ( [0076], [0079], reference symbols, including proximity detection signal PD-RS, are generated based on a selected RS sequence and a UE ID, [0069], reference signal sequence is selected from a set of available RS sequences),
wherein the characteristic information comprises at least one of: first characteristic information uniquely identifying the first user equipment ( [0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID; [0067], UE ID is the identity of the UE transmitting the proximity detection signal); 
transmitting the RS to the second user equipment using the target resource ( [0143], transmitter 1714, [0154]-[0155], the selected resource block is reserved for transmission of the proximity detect signal).
Wang does not explicitly disclose:
the determining based on characteristic information; wherein the target resource is one of an orthogonal cover code or a cyclic shift.
However, the teaching of the determining based on characteristic information; wherein the target resource is one of an orthogonal cover code or a cyclic shift is well known in the art as evidenced by Palanki.
Palanki discloses:
The determining based on characteristic information ( [0071], an eNB may send configuration information for a discovery pilot to a relay UE and/or a client UE, the configuration information may include parameters used to generate the discovery pilot (e.g., cell ID, cyclic shift, code, etc.), A transmitting UE may generate and transmit the discovery pilot in accordance with the configuration information); 
wherein the target resource is one of an orthogonal cover code or a cyclic shift ( [0062]-[0064], a discovery pilot may comprise a sounding reference signal, the sounding reference signal may be generated based on a sounding reference signal sequence, which may be generated based on a cyclic shift of a base sequence, the cyclic shift may be configured for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to combine the teaching of Palanki as mentioned above as a
modification to Wang, such that the combination would allow use configuration information with cyclic shift, in order to generate and transmit reference signal based on a cyclic shift of a base sequence in accordance with the configuration information.
Regarding claim 2, Wang as modified by Palanki discloses all the features with respect to parent claim 1 as outlined above.
wherein determining the target resource comprises selecting the target resource from the communication resource according to the characteristic information ( Wang, [0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID); and 
wherein before transmitting the RS to the second user equipment, the method further comprises either: 
sending first information to the second user equipment ( Wang, Fig 5, [0067], PD-PUSCH provides UE ID of the UE transmitting the proximity detection signal), wherein the first information indicates the characteristic information to the second user equipment to identify the target resource; or sending second information to the second user equipment, wherein the second information indicates the target resource ( [0062], resources are reserved for proximity detection signals comprising certain sequences; [0069], [0076], [0079], cyclic shifts of a base sequence is determined based on UE ID of the UE transmitting the proximity detection signal).
Regarding claim 3, Wang as modified by Palanki discloses all the features with respect to parent claim 2 as outlined above.
wherein selecting the target resource comprises: selecting a target pattern from at least two preset patterns according to the characteristic information ( Wang, Fig 4, [0061], periodicity of resources reserved for PDS is configurable, resulting in multiple "patterns", Wang, [0062], reserved resources may comprise certain sequences; Wang, [0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID), 
wherein each of the at least two preset patterns indicates a corresponding resource in the communication resource for bearing an RS ( Wang, [0069], reference symbols are generated using the selected RS sequence, which is a cyclic shift of a base sequence); and 
using a resource indicated by the target pattern as the target resource, and wherein the second information indicates the target pattern (Wang, [0062],  resources are reserved for proximity detection signals comprising certain sequences; Wang, [0069], [0121],  P2P UEs use different cyclic shifts of a base sequence to generate their RS sequences for proximity detection signals; Wang, [0067], PD-PUSCH provides UE ID of the UE transmitting the proximity detection signal; Wang, [0076], [0079],  UE ID used to generate RS sequence).
Regarding claim 4, Wang as modified by Palanki discloses all the features with respect to parent claim 2 as outlined above.
wherein selecting the target resource comprises: 
determining a configured value according to the characteristic information ( Wang, [0067], [0069], [0076], [0079], cyclic shift of base sequence is determined based on UE ID of transmitting UE), wherein the configured value indicates a location of the target resource in a preset pattern ( Wang, [0062], [0069], [0121], cyclic shift of base sequence identifies the resources reserved for PDS); and 
determining the target resource according to the configured value and the preset pattern ( Wang, [0062], [0069], [0121],  resource reserved for PDS is determined using base sequence and cyclic shift), wherein the second information indicates the configured value ( Wang, [0067], [0069], [0076], [0079],  cyclic shift of base sequence is determined based on UE ID of transmitting UE).
Regarding claim 5, Wang as modified by Palanki discloses all the features with respect to parent claim 1 as outlined above.
wherein the target resource comprises at least one of a time domain resource, a frequency domain resource, a space domain resource, or a code domain resource ( Wang, [0062], resources reserved for PDS may be time-frequency resources, sequence resources, or code resources).

Regarding claim 6, Wang discloses:
A method for transmitting a reference signal in device-to-device (D2D) communication, wherein the method comprises: 
acquiring characteristic information for selecting a target resource ( [0076],  [0079]-[0080], PD-PDCCH or PD-PDSCH may comprise information for proximity detection signal, which would include information for a PN sequence and a UE ID), wherein the characteristic information comprises at least one of first characteristic information uniquely identifying a first user equipment or second characteristic information uniquely identifying a second user equipment that performs D2D communication with the first user equipment ( [0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID; [0067], UE ID is the identity of the UE transmitting the proximity detection signal); 
selecting, from a communication resource for D2D communication, the target resource to bear a reference signal (RS) ([0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID); and 
sending fifth information to at least one user equipment of the first user equipment or the second user equipment or sending sixth indication information to the at least one user equipment ( [0076],  [0079]-[0080], PD-PDCCH or PD-PDSCH may comprise information for proximity detection signal, which would include information for a PN sequence and a UE ID ) , 
wherein the fifth information indicates the characteristic information, and wherein the sixth information indicates the target resource, wherein the fifth indication information and the sixth indication information are for determining the target resource ( [0062], resources are reserved for proximity detection signals comprising certain sequences; [0069], [0076], [0079], cyclic shifts of a base sequence is determined based on UE ID of the UE transmitting the proximity detection signal).
Wang does not explicitly disclose:
the selecting based on characteristic information; wherein the target resource is one of an orthogonal cover code or a cyclic shift.
However, the teaching of the selecting based on characteristic information; wherein the target resource is one of an orthogonal cover code or a cyclic shift is well known in the art as evidenced by Palanki.
Palanki discloses:
The selecting based on characteristic information ( [0071], an eNB may send configuration information for a discovery pilot to a relay UE and/or a client UE, the configuration information may include parameters used to generate the discovery pilot (e.g., cell ID, cyclic shift, code, etc.), A transmitting UE may generate and transmit the discovery pilot in accordance with the configuration information); 
wherein the target resource is one of an orthogonal cover code or a cyclic shift ( [0062]-[0064], a discovery pilot may comprise a sounding reference signal, the sounding reference signal may be generated based on a sounding reference signal sequence, which may be generated based on a cyclic shift of a base sequence, the cyclic shift may be configured for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Palanki as mentioned above as a modification to Wang, such that the combination would allow use configuration information with cyclic shift, in order to generate and transmit reference signal based on a cyclic shift of a base sequence in accordance with the configuration information.
Regarding claim 7, Wang as modified by Palanki discloses all the features with respect to parent claim 6 as outlined above.
wherein selecting the target resource comprises: selecting a target pattern from at least two preset patterns according to the characteristic information ( Wang, Fig 4, [0061], periodicity of resources reserved for PDS is configurable, resulting in multiple "patterns", Wang, [0062], reserved resources may comprise certain sequences; Wang, [0076], [0079], RS sequence for PD-RS is generated based on pseudo-random sequence and UE ID), 
wherein each of the at least two preset patterns indicates a corresponding resource in the communication resource (Wang, [0069], reference symbols are generated using the selected RS sequence, which is a cyclic shift of a base sequence); and 
using a resource indicated by the target pattern as the target resource, and wherein the sixth information indicates the target pattern (Wang, [0062],  resources are reserved for proximity detection signals comprising certain sequences; Wang, [0069], [0121],  P2P UEs use different cyclic shifts of a base sequence to generate their RS sequences for proximity detection signals; Wang, [0067], PD-PUSCH provides UE ID of the UE transmitting the proximity detection signal; Wang, [0076], [0079],  UE ID used to generate RS sequence).
Regarding claim 8, Wang as modified by Palanki discloses all the features with respect to parent claim 6 as outlined above.
wherein selecting the target resource comprises:
 determining a configured value according to the characteristic information ( Wang, [0067], [0069], [0076], [0079], cyclic shift of base sequence is determined based on UE ID of transmitting UE), wherein the configured value indicates a location of the target resource in a preset pattern ( Wang, [0062], [0069], [0121], cyclic shift of base sequence identifies the resources reserved for PDS); and 
determining the target resource according to the configured value and the preset pattern ( Wang, [0062], [0069], [0121],  resource reserved for PDS is determined using base sequence and cyclic shift), wherein the sixth information indicates the configured value ( Wang, [0067], [0069], [0076], [0079],  cyclic shift of base sequence is determined based on UE ID of transmitting UE). 
Regarding claim 9, Wang as modified by Palanki discloses all the features with respect to parent claim 6 as outlined above.
wherein the target resource comprises at least one of a time domain resource, a frequency domain resource, a space domain resource, or a code domain resource ( Wang, [0062], resources reserved for PDS may be time-frequency resources, sequence resources, or code resources).

Claims 10-14 are the apparatus claims corresponding to method claims 1-5 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-5 respectively above. In addition, Wang teaches UE with processor and memory ( Fig 17A).

Claims 15-18 are the apparatus claims corresponding to method claims 6-9 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 6-9 respectively above. In addition, Wang teaches UE with processor and memory ( Fig 17B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461